DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. US 2008/0154877 in view of Yi et al. US 2019/0243899.
Regarding claims 1, 9, and 17,  Joshi teaches “a computer-implemented method, comprising: receiving, [by a digital assistant], natural language from a user of a plurality of client applications” ([0029] “The query log database 102 may include one or more databases and/or servers that store query log data 114 derived from submitted queries. The query log data 114 is a text or other type of file which stores one or more query records 116”); 
“processing, [by the digital assistant], the natural language to derive a determined intent” ([0045] “In block 810, process 800 constructs frequency vectors for the query and the related queries based on the query files. In block 812, process 800 determines the intent of the query based on the frequency vectors”); 
“comparing, [by the digital assistant], the determined intent to a plurality of cases, each case comprising a resource and a stored intent” ([0043] “The query intent processor 112 may also compare multiple query intent vectors to determine patterns that may exist between the vectors and group the queries according to the identified patterns”); and 
“determining that no stored intent in the plurality of cases matches the determined intent” ([0047] “It will also be appreciated that by breaking the query into concepts, the ability of the system 100 to provide the user with content related to the query intent may be enhanced. For example, if the submitted query is not found in the tables, the system 100 may determine that one or more concepts of the query are located in the tables and provide the user with content related to the concepts”),
	Joshi however does not explicitly teach a digital assistant. Yi however teaches “a digital assistant” (Yi abstract “A method and a virtual agent system services a user request from a user”)
“responsive to the determining: determining, by the digital assistant, an expert based on the determined intent” ([0027] “Service agent router 125 in this example may receive the estimated user intent from NLU-based user intent analyzer 120 and may select one of service virtual agents 140, based on the estimated user intent”); and 
“routing, by the digital assistant, the user to the expert, wherein at least one of the receiving, processing, comparing, determining, and routing are performed by one or more computers” ([0027] “Service agent router 125 in this example may receive the estimated user intent from NLU-based user intent analyzer 120 and may select one of service virtual agents 140, based on the estimated user intent”)

	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1 only differing in embodiment. As such, the claims are subject to the same rejection. The difference in embodiments, including a memory and processor, and non-transitory computer-readable media are taught by Joshi [0027] and claim 36.
	Regarding claims 2, 10, and 18, the Joshi and Yi references have been addressed above. Yi further teaches “receiving, by the digital assistant, a new case comprising a new resource from the expert” ([0026] “In one embodiment, the NLU based user intent analyzer 120 may utilize machine learning technique to train the NLU model based on real and simulated user-agent conversations as well as contextual information of the conversations”); and 
Joshi however teaches “adding, by the digital assistant, the new case to the plurality of cases, wherein the determined intent serves as the stored intent in the added case and the new resource serves as the resource in the added case” (Joshi [0026] “The table may be stored in a database communicable with the system 100. When a user submits a query, the system 100 may look to the table to determine, for example, the most relevant vertical corresponding to the query and thus provide content to the user from that particular vertical, or content related to the property of that vertical.”)
Regarding claims 3, 11, and 19, the Joshi and Yi references have been addressed above. Joshi further teaches “providing, by the digital assistant, the resource to the user if a case in the plurality of cases addresses the determined intent” (Joshi [0026] “The table may be stored in a database communicable with the system 100. When a user submits a query, the system 100 may look to the table to determine, for example, the most relevant vertical corresponding to the query and thus provide content to the user from that particular vertical, or content related to the property of that vertical.”)
Regarding claims 4 and 13, the Joshi and Yi references have been addressed above. Yi further teaches “providing, by the digital assistant, a second resource to the user if a second case in the plurality of cases addresses the determined intent” (Yi [0043] “When real-time task manager 230 determines that there has been adequate amount of information gathered to identify an appropriate product or service for the user, real-time task manager 230 may then proceed to invoke the recommendation engine 250 for searching an appropriate product or service to be recommended.”); and 
“ranking, by the digital assistant, the resource and the second resource using a relevancy indicator” ([0043] “recommendation engine 250 may individualize the recommendation based on both user's known interest (from user database 132) and the user's dynamic interest (from the conversation). The search may yield numerous products and such searched product may be ranked based on a machine learning model”)
Regarding claims 5, 12, and 20, the Joshi and Yi references have been addressed above. Joshi further teaches “considering, by the digital assistant, a user-context and an application-context in deriving the determined intent wherein the user-context comprises information about the user” (Joshi [0016] “the system 100 analyzes query log data 114 based on the search query, e.g. "San Francisco," as well as related search queries, e.g. "San Francisco Chronicle," "San Francisco airport," "San Francisco 49ers," etc., referred to as "related queries," that have been previously submitted to one or more vertical search engines to identify the most likely search intent behind the user's query.”) “and the application- context comprises information about the plurality of client applications” ([0017] “It will be appreciated that search queries submitted to various vertical search engines may provide context to the user's search intent. For instance, a search server website may offer its search engine interfaces through various "properties," e.g. news, financial, sports, shopping, etc., hereinafter individually referred to as a vertical, which may be distinguishable by different server identifiers and/or URLs. In this instance, the vertical search engines may retrieve information from a database that is focused, specialized, or refined in accordance with the particular property”)
Regarding claims 6 and 14, the Joshi and Yi references have been addressed above. Yi further teaches “determining, by the digital assistant, a second expert based on the determined intent” (Yi [0044] “When real-time task manager 230 determines that the conversation with the user involves a price that is higher than a threshold, or that the user has a new intent associated with a domain requiring expertise other than that of virtual agent 142, or that the user is detected in a dissatisfaction mood, the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent.”); 
“assigning, by the digital assistant, the expert and the second expert relevancy indicators” ([0044] “the real-time task manager 230 may then invoke the agent re-router 260 for re-routing the user to a different agent”); 
“providing, by the digital assistant, the expert, the second expert, and the relevancy indicators to the user” ([0044] “For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent.”); 
“receiving, by the digital assistant, a selected expert from the user from among the expert and the second expert” ([0044] “Depending on the context of the conversation, the re-routing agent is selected. For example, the agent re-router 260 may route the user to a different service virtual agent, when it is detected that what the user needs requires expertise of the different service virtual agent.”); and 
“routing, by the digital assistant, the user to the selected expert” ([0044] “Agent re-router 260, when invoked, may re-route the user to a different agent”)
Regarding claims 7 and 15, the Joshi and Yi references have been addressed above. Yi further teaches “wherein a case in the plurality of cases further includes a programmatic action to conduct within an application in the plurality of client applications after processing the natural language to derive the determined intent” (Yi [0023] “the present teaching discloses a virtual agent that can carry on a dialog with a user, based on knowledge taught from a bot design programming interface, while interacting with multiple virtual agents that provide the user's requested service. The disclosed system in the present teaching can integrate the output responses of various intelligent virtual agents to generate high-quality automatic responses that can be used to assist a human representative or agent, to accomplish complex service tasks, or to address a user's information need in an efficient way.”)
Regarding claims 8 and 16, the Joshi and Yi references have been addressed above. Yi further teaches “wherein the digital assistant may be launched from an application within the plurality of client applications or a launchpad for the plurality of client applications” (Yi [0026] “Service virtual agents 140 in FIG. 1 may perform direct dialogs with the users 110. Each virtual agent may focus on a specific service or domain when chatting with one or more users”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124